United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 23, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-40701
                         Conference Calendar



EDWARD LIONEL BLAKE,

                                     Petitioner-Appellant,

versus

EDWARD PEREZ,

                                     Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 2:03-CV-464
                      --------------------

Before BARKSDALE, GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Edward Lionel Blake, now federal prisoner # 79357-079, was

sentenced to concurrent 360 month terms of imprisonment for

conspiracy to possess with intent to distribute cocaine base and

possession with intent to distribute cocaine base.      At the time

of this conviction and sentence, Blake already was serving

undischarged state terms of imprisonment for violation of parole.

Blake’s federal sentence was ordered to run concurrently with his

undischarged state sentences.   Blake appeals the district court’s

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 04-40701
                                -2-

denial of his 28 U.S.C. § 2241 petition, which sought credit on

his federal sentence for the time he spent serving his state

sentences prior to the imposition of his federal sentence.

     Because Blake received credit against his state sentences

for the time he served prior to the imposition of his federal

sentence, he cannot receive credit against his federal sentence

for that same time.   See 18 U.S.C. § 3585(b).   Blake also is not

entitled to a credit for those times when he was in federal

custody pursuant to a writ of habeas corpus ad prosequendam.

See United States v. Brown, 753 F.2d 455, 456 (5th Cir. 1985).

     To the extent that Blake is challenging the district court’s

application of, or failure to apply, U.S.S.G. § 5G1.3, he is

challenging the sentence imposed, which is cognizable in a

28 U.S.C. § 2255 motion rather than under 28 U.S.C. § 2241.

See Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001).

     Accordingly, the district court’s judgment is AFFIRMED.